Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 7/12/2022.  Claims 1-20 are pending.  Applicant’s arguments have been considered.  Claims 1-20 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (Is cobalt needed in ni-rich positive electrode materials for lithium ion batteries?, Journal of The Electrochemical Society, 166 (4) A429-A439 (2019)) in view of Mun (US 2013/0337326) or in alternative, further unpatentable over Toya (JP 2012/256435).
Regarding claim 1, 11, Li discloses an electrode active material comprising: LiaNi1-b-cCobMcOd, wherein: a is from 0.9 to 1.1, b is from 0 to 0.05, c is from 0 to 0.67, d is from 1.9 to 2.1, and M is Mn, Al, Mg, Fe, Cr, B, Ti, Zr, Ga, Zn, V, Cu, Yb, Li, Na, K, F, Ba, Ca, Lu, Y, Nb, Mo, Ru, Rh, Ta, Pr, W, Ir, In, Tl, Sn, Sr, S, P, Cl, Ge, Sb, Er, Te, La, Ce, Nd, Dy, Eu, Sc, Se, Si, Tc, Pd, Pm, Sm, Gd, Tb, Ho, Tm, or any combination of these.  Refer to the compound LiNi0.9Co0.05Al0.05O2 on page A430.   
Regarding claim 2, 12, wherein b is from 0 to 0.03, 	Li discloses that because cobalt has a relatively high price, reducing the cobalt content is of priority (page A429).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the cobalt content in the active material of Li for the benefit of reducing its cost.
Li clearly teaches that cobalt is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05
Regarding claim 3, 13, wherein c is from 0.05 to 0.40.
Regarding claim 4, 14, wherein 1-b-c is from 0.60 to 0.95,
Regarding claim 5, 15, wherein M comprises one or more of Mn, Al, or Mg.
Regarding claim 7, 17, exhibiting or characterized by an original specific energy for a first discharge of from 600 Wh-kg-1 to 1000 Wh-kg-1 and a specific energy for another discharge after about 500 charge-discharge cycles of from 480 Wh-kg-1 to 1000 Wh-kg-1, Li discloses the compound LiNi0.9Co0.05Al0.05O2 on page A430.  It is noted that the specific energy is an inherent characteristic of the compound.  Applicant also discloses the compound LiNi0.9Co0.05Al0.05O2.   Refer to Applicant’s figure 8.  
It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  

Regarding claim 1, Li does not disclose the LiaNi1-b-cCobMcOd comprising a plurality of secondary particles, the secondary particles comprising a plurality of primary particles, wherein: the plurality of secondary particles are substantially spherical in shape, and the plurality of secondary particles have an average secondary particle size, wherein the average secondary particle size is from 500 nm to 30 um, and wherein at least about 80% of the secondary particles have a secondary particle size that is within a specified secondary particle size range of from about 50% to about 200% of the average secondary particle size.  Regarding claim 6, Li does not disclose wherein the plurality of primary particles have cross-sectional dimensions of from 10 nm to 10 um.
Mun teaches a lithium transition metal oxide having primary particles.  The primary particles agglomerate to form secondary particles. An average particle diameter of the primary particles may be 1 micrometer (.mu.m) or less, for example, from about 0.1 nm to about 500 nm. In an embodiment, the average primary particle diameter may be about 0.1 nm to about 1 .mu.m, specifically about 1 nm to about 200 nm, more specifically about 2 nm to about 50 nm. When an average particle diameter of the primary particles is within this range, side reactions with an electrolyte may be reduced, and thus electrochemical characteristics of the positive active material may be effectively improved. In an embodiment, the average secondary particle diameter may be about 1 nm to about 10 .mu.m, specifically about 2 nm to about 5 .mu.m, more specifically about 4 nm to about 1 .mu.m [0068].  
It is noted that in a plurality of particles, there are present particle sizes that are smaller and larger than the average particle size.  Hence, “at least about 80% of the secondary particles have a secondary particle size that is within a specified secondary particle size range of from about 50% to about 200% of the average secondary particle size” would have been obvious, absent persuasive evidence of criticality.
Regarding claim 1, wherein the average secondary particle size is from 500 nm to 30 um, Mun discloses the average secondary particle diameter may be about 1 nm to about 10 .mu.m, specifically about 2 nm to about 5 .mu.m, more specifically about 4 nm to about 1 .mu.m [0068].  
The plurality of secondary particles are substantially spherical in shape.  Refer to Figure 2A.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the active material of Li in the form of primary and secondary particles of the size of Mun, as taught by Mun, for the benefit of having reduced reactions with the electrolyte, and good overall electrochemical characteristics.
Should criticality exist regarding claim 1 “wherein at least about 80% of the secondary particles have a secondary particle size that is within a specified secondary particle size range of from about 50% to about 200% of the average secondary particle size”, Toya teaches a positive electrode active material wherein a particle size distribution d90-d10/average particle size is 0.60 or less, and the positive electrode active material is extremely homogeneous.  The particles are secondary particles [0125].  When the particle size distribution is wide, the active material contains may fine particles whose particle size is very small comparted to the average particle size and coarse particles.  When many fine particles are present, heat may be generated due to local reactions of the fine particles, which reduces safely and selectively deteriorates the fine particles.  Therefore, the cycle characteristics deteriorate.  On the other hand, when the active material is formed using may coarse particles, the reaction area between the electrolytic solution and the active material is insufficient, and the reaction resistance increases, resulting in a decrease in battery output [0126].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle size distribution of the particles of Li, as taught by Toya, for the benefit of avoiding heat generation and battery output.

Regarding claim 8, Li modified by Mun teaches an electrode comprising the electrode active material of claim 1.
Regarding claim 9, Li modified by Mun teaches an electrochemical cell comprising:
a cathode, the cathode comprising the electrode of claim 8;
an anode; and
an electrolyte between the cathode and the anode.
Regarding claim 10, wherein the anode comprises graphite, carbon, silicon, lithium titanate (LisTisO12), tin, antimony, zinc, phosphorous, lithium, or a combination thereof, and wherein the electrolyte is a liquid electrolyte, a semi-solid electrolyte, or a solid electrolyte, Mun teaches a lithium anode and a liquid electrolyte solvent [0104, 0132].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a lithium anode and a liquid electrolyte solvent in the battery of Li since they are commonly used as an anode active material and an electrolyte in li ion batteries.


Claim 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (Is cobalt needed in ni-rich positive electrode materials for lithium ion batteries?, Journal of The Electrochemical Society, 166 (4) A429-A439 (2019)) in view of Mun (US 2013/0337326).
Regarding claim 11, Li discloses an electrode active material comprising: LiaNi1-b-cCobMcOd, wherein: a is from 0.9 to 1.1, b is from 0 to 0.05, c is from 0 to 0.67, d is from 1.9 to 2.1, and M is Mn, Al, Mg, Fe, Cr, B, Ti, Zr, Ga, Zn, V, Cu, Yb, Li, Na, K, F, Ba, Ca, Lu, Y, Nb, Mo, Ru, Rh, Ta, Pr, W, Ir, In, Tl, Sn, Sr, S, P, Cl, Ge, Sb, Er, Te, La, Ce, Nd, Dy, Eu, Sc, Se, Si, Tc, Pd, Pm, Sm, Gd, Tb, Ho, Tm, or any combination of these.  Refer to the compound LiNi0.9Co0.05Al0.05O2 on page A430.   
Regarding claim 12, wherein b is from 0 to 0.03, Li discloses that because cobalt has a relatively high price, reducing the cobalt content is of priority (page A429).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the cobalt content in the active material of Li for the benefit of reducing its cost.
Li clearly teaches that cobalt is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05
Regarding claim 13, wherein c is from 0.05 to 0.40.
Regarding claim 14, wherein 1-b-c is from 0.60 to 0.95,
Regarding claim 15, wherein M comprises one or more of Mn, Al, or Mg.
Regarding claim 17, exhibiting or characterized by an original specific energy for a first discharge of from 600 Wh-kg-1 to 1000 Wh-kg-1 and a specific energy for another discharge after about 500 charge-discharge cycles of from 480 Wh-kg-1 to 1000 Wh-kg-1, Li discloses the compound LiNi0.9Co0.05Al0.05O2 on page A430.  It is noted that the specific energy is an inherent characteristic of the compound.  Applicant also discloses the compound LiNi0.9Co0.05Al0.05O2.   Refer to Applicant’s figure 8.  
It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  

Regarding claim 11, Li does not disclose an electrode active material comprising:
the LiaNi1-b-cCobMcOd comprising a plurality of secondary particles, the secondary particles comprising a plurality of primary particles, wherein the plurality of primary particles have cross-sectional dimensions of from about 50 nm to 1 um.  Regarding claim 16, Li does not disclose the plurality of secondary particles have cross-sectional dimensions of from 500 nm to 30 um.  Mun teaches a lithium transition metal oxide having primary particles.  The primary particles agglomerate to form secondary particles. An average particle diameter of the primary particles may be 1 micrometer (.mu.m) or less, for example, from about 0.1 nm to about 500 nm. In an embodiment, the average primary particle diameter may be about 0.1 nm to about 1 .mu.m, specifically about 1 nm to about 200 nm, more specifically about 2 nm to about 50 nm. When an average particle diameter of the primary particles is within this range, side reactions with an electrolyte may be reduced, and thus electrochemical characteristics of the positive active material may be effectively improved. In an embodiment, the average secondary particle diameter may be about 1 nm to about 10 .mu.m, specifically about 2 nm to about 5 .mu.m, more specifically about 4 nm to about 1 .mu.m [0068].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the active material of Li in the form of primary and secondary particles of the size of Mun, as taught by Mun, for the benefit of having reduced reactions with the electrolyte, and good overall electrochemical characteristics.
Regarding claim 11, wherein the plurality of secondary particles exhibit a monodisperse size distribution or a polydisperse size distribution, it is noted that particle size distribution is necessarily either a monodisperse size distribution or a polydisperse size distribution.

Regarding claim 18, Li modified by Mun teaches an electrode comprising the electrode active material of claim 11.
Regarding claim 19, Li modified by Mun teaches an electrochemical cell comprising:
a cathode, the cathode comprising the electrode of claim 18;
an anode; and
an electrolyte between the cathode and the anode.

Regarding claim 20, wherein the anode comprises graphite, carbon, silicon, lithium titanate (LisTisO12), tin, antimony, zinc, phosphorous, lithium, or a combination thereof, and wherein the electrolyte is a liquid electrolyte, a semi-solid electrolyte, or a solid electrolyte, Mun teaches a lithium anode and a liquid electrolyte solvent [0104, 0132].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a lithium anode and a liquid electrolyte solvent in the battery of Li since they are commonly used as an anode active material and an electrolyte in li ion batteries.

Response to Arguments
Arguments dated 7/12/2022 are addressed below:
Applicant present evidence as to how Mun does not disclose or describe the distribution of the particles.
In response, Applicant presents reasons as to why the instant invention is different from prior art, but does not refute the Examiner’s obviousness position, in particular, how the particle size distribution is significant or shows unexpected results from prior art.  Hence, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724